63 Mich. App. 475 (1975)
235 N.W.2d 22
ALLEN
v.
ALLEN
Docket No. 21831.
Michigan Court of Appeals.
Decided August 14, 1975.
Ulrich, Pear & Fink, P.C., for plaintiff.
Peter P. Darrow, for defendant.
Before: ALLEN, P.J., and D.F. WALSH and O'HARA,[*] JJ.
Leave to appeal applied for.
PER CURIAM.
This is an appeal by the plaintiff husband from a Washtenaw County Circuit Court *476 order requiring him to continue making payments for the support of his child Jamie Allen from January 19, 1974, the date of the child's 18th birthday, until June 12, 1974, the date on which the child had completed high school. The court also reserved the right to order payments for the further education and support of Jamie Allen and also payments for the support of Karen Allen. The plaintiff argued that the trial court did not have jurisdiction to entertain the defendant's petition for support payments filed on May 24, 1974, because both of the children involved had already attained the age of 18 and were therefore considered adults under the Age of Majority Act of 1971, MCLA 722.52; MSA 25.244 (52) (effective January 1, 1972).
The trial court ruled that in spite of this statute it did have the power to order payments for the support and education of the two children on the ground that any rights under the original judgment of divorce had accrued on the date of its entry, June 26, 1962, and that these rights were unaffected by the subsequent legislative enactment. That judgment required the payment for the support and maintenance of each minor child until the child reached the age of 18 or until the further order of the court; and jurisdiction was retained by the court to order payments for the education of the minor children until each attained the age of 21.
This case is governed by Price v Price, 51 Mich. App. 656; 215 NW2d 756 (1974), lv granted 391 Mich. 838 (1974). It was there determined that:
"[A]n adult child is not entitled to support under the [Age of Majority Act]. Since the Legislature had made an 18-year-old an adult for all purposes whatsoever, notwithstanding any law to the contrary, support cannot *477 properly be awarded to a child who has reached the age of 18." Price v Price, supra, at 660. (Emphasis the Court's.)
We are aware of the decision of another panel of this court in Barbier v Barbier, 45 Mich. App. 402; 206 NW2d 464 (1973), which involves a similar factual situation. Insofar as that decision is in conflict with Price, supra, we decline to follow it.
The order of the circuit court is vacated and the cause remanded for proceedings consistent with this opinion.
NOTES
[*]  Former Supreme Court Justice, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.